Exhibit 10.11

 

WARRANT PURCHASE AGREEMENT

 

THIS WARRANT PURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of August 30, 2010, by and among EMRISE Corporation, a Delaware corporation (the
“Company”), and Private Equity Management Group, LLC (“Holder”).

 

RECITALS

 

WHEREAS, Holder owns and holds two Second Amended and Restated Warrants,
numbered PEM-1A and PEM-lB, each representing the right to purchase 387,879
shares of common stock of the Company, and each originally issued by the Company
on November 30, 2007 and amended and restated on February 12, 2009 (the
“Warrants”); and

 

WHEREAS, the Company desires to purchase the Warrants for an agreed purchase
price of $100,000 and Holder desires to sell the Warrants for such purchase
price.

 

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:

 

1.             PURCHASE AND SALE OF WARRANTS.

 

1.1          Purchase and Sale of Warrants. Subject to the terms and conditions
hereof, Holder hereby agrees to sell and the Company hereby agrees to purchase
the Warrants at a purchase price of $100,000.

 

1.2          Delivery; Payment. On the later of August 31, 2010 and the date
that Holder can physically deliver the Warrants to the Company, but not later
than September 3, 2010, the Company shall pay to Holder the purchase price of
$100,000 in immediately available funds and Holder shall deliver the original
Warrants to the Company.

 

2.             REPRESENTATIONS AND WARRANTIES.

 

2.1          Of Holder. Holder hereby represents and warrants to the Company as
follows:

 

(a)   All limited liability company action on the part of Holder necessary for
the authorization of this Agreement and the transactions contemplated hereby has
been taken. The execution of this Agreement and the sale of the Warrants
pursuant hereto, will not, with or without the passage of time or giving of
notice, result in any violation, or be in conflict with or constitute a default
under any contract or instrument to which Holder is a party.

 

(b)   Holder has good and marketable title to the Warrants, free of any liens or
encumbrances.

 

2.2          Of Company. Company hereby represents and warrants to Holder as
follows:

 

(a)   All corporate action on the part of the Company necessary for the
authorization of this Agreement and the transaction contemplated hereby has been
taken. The

 

--------------------------------------------------------------------------------


 

execution of this Agreement and the purchase of the Warrants pursuant hereto,
will not, with or without the passage of time or giving of notice, result in any
violation, or be in conflict with or constitute a default under any contract or
instrument to which the Company is a party.

 

3.             CONDITIONS PRECEDENT.

 

3.1          The obligation to consummate the sale and purchase of the Warrants
in accordance with the terms hereof is subject to the satisfaction of the
following conditions:

 

(a)   Representations and Warranties. The representations and warranties made by
each party shall have been true and correct in all material respects on the date
of closing.

 

(b)   Tenders. Holder shall have tendered delivery of the Warrants and Company
shall have tendered the purchase price of $100,000 in immediately available
funds.

 

(c)   Closing of Sale of ACC. The closing of the sale of Advanced Controlled
Components, Inc., the Company’s subsidiary shall be complete.

 

4.             MISCELLANEOUS.

 

4.1          Governing Law. This Agreement shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law or choice of law that would cause the
substantive laws of any other jurisdiction to apply. Each party irrevocably
submits and consents to the jurisdiction of any Delaware state court or federal
court sitting in Delaware over any action or proceeding arising out of or
relating to this Agreement, and each party hereby irrevocably agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such courts.

 

4.2          Entire Agreement. This Agreement constitutes the entire agreement
among the parties relative to the specific subject matter hereof and thereof.

 

4.3          Broker’s Fees. Each party represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party is or will be entitled to any broker’s or finder’s fee
or any other commission directly or indirectly in connection with the
transactions contemplated herein.

 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands to this
Warrant Purchase Agreement as of the day and year first above written.

 

EMRISE corporation

 

PRIVATE EQUITY MANAGEMENT GROUP, LLC

 

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

 

Name: Carmine T. Oliva

 

By:

/s/ Jim LeSieur

Title: Chief Executive Officer

 

Name: Jim LeSieur

 

 

Title: Chief Operating Officer

 

--------------------------------------------------------------------------------

 